NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LAMARR ROWELL,                                   No. 13-17031

              Petitioner - Appellant,            D.C. No. 3:10-cv-00135-LRH-
                                                 VPC
  v.

JACK PALMER; NEVADA ATTORNEY                     MEMORANDUM*
GENERAL,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                      Argued and Submitted March 11, 2015
                            San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

       Lamarr Rowell brings this petition for habeas corpus alleging that Nevada

police violated the Fourth Amendment in connection with his 2007 arrest and

conviction for burglary and grand larceny. We have jurisdiction under 28 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§§ 1291, 2253, and we affirm the district court’s denial of Rowell’s habeas

petition.

      Even assuming Stone v. Powell, 428 U.S. 465 (1976), and Tollett v.

Henderson, 411 U.S. 258 (1973), do not bar federal habeas review of Rowell’s

Fourth Amendment claim, Rowell’s habeas petition must be denied because his

constitutional right against unreasonable searches and searches was not violated.1

      The Nevada Supreme Court did not reach the merits of Rowell’s Fourth

Amendment claim; rather, it dismissed the claim on procedural grounds. We

therefore “look through” the state Supreme Court “to the last reasoned state court

decision to address the claim at issue.” See Medley v. Runnels, 506 F.3d 857, 862

(9th Cir. 2007) (en banc). Here, that decision came from the Nevada trial court,

which held an evidentiary hearing on Rowell’s Fourth Amendment claim and gave

reasons for rejecting it. We will not disturb this determination unless it “resulted in

a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

28 U.S.C. § 2254(d)(1), or if it “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the



      1
       Although Rowell previously asserted due process and ineffective assistance
of counsel claims, only the Fourth Amendment issue is before us on appeal.
                                          2
State court proceeding,” § 2254(d)(2). See Cannedy v. Adams, 706 F.3d 1148,

1158 (9th Cir. 2013) (noting that “it is a common practice of the federal courts to

examine the last reasoned state decision to determine whether a state-court

decision is ‘contrary to’ or ‘an unreasonable application of’ clearly established

federal law.”).

      The Nevada trial court’s rejection of Rowell’s Fourth Amendment claim was

not unreasonable. Rowell argues that the State lacked probable cause to search his

vehicle.2 That is incorrect. As the Nevada trial court noted, police had probable

cause to arrest Rowell based upon his failure, as an ex-convict, to register his

current residence—a violation of Nevada law. See Nev. Rev. Stat. 179C.110

(requiring “convicted person” to notify law enforcement of change in address); see

Whren v. United States, 517 U.S. 806, 819 (1996). Based upon that arrest, the

State lawfully performed an inventory search of Rowell’s vehicle. See South

Dakota v. Opperman, 428 U.S. 364, 375–76 (1976). No Fourth Amendment

violation occurred.

      AFFIRMED.


      2
        At oral argument, Rowell’s counsel argued that the initial traffic stop
violated the Fourth Amendment because it took too long and was therefore
unreasonable. Rowell waived this argument, because he never made it to the
Nevada state courts or in his briefing before this court. In any event, the record
does not support Rowell’s assertion.
                                          3